Judgment unanimously modified and, as modified, affirmed, with costs to plaintiffs, in accordance with the following memorandum: Plaintiff concedes on appeal that the judgment against the City of Buffalo should be vacated. The Board of Education of the City of Buffalo is not a department of the city government; it is an independent corporate body (People ex rel. Wells & Newton Co. ofN. Y. v Craig, 232 NY 125; H & J Floor Covering v Board ofEduc., 66 AD2d 588, 593-594). The interest on the judgment must be recomputed at a *787rate of 3% in compliance with the statute (see General Municipal Law, § 3-a). (Appeal from judgment of Supreme Court, Erie County, McGowan, J. — negligence.) Present — Dillon, P. J., Hancock, Jr., Callahan, Doerr and Schnepp, JJ.